Case 0:19-cv-61815-BB Document 58 Entered on FLSD Docket 03/31/2020 Page 1 of 5



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                             Case No. 19-cv-61815-BLOOM/Valle

 MANUEL E. RIVAS,

        Plaintiff,

 v.

 POLLACK AND ROSEN, P.A.,

       Defendant.
 ________________________________/

                                             ORDER

        THIS CAUSE is before the Court upon counsel for Defendants’, Pollack & Rosen, P.A.

 and David Kaminski’s (collectively, “Defendants”), Response to Order to Show Cause, ECF No.

 [56] (“Response”). Plaintiff filed a Reply in support of the Order, ECF No. [57] (“Reply”). The

 Court has reviewed the Response, the Reply, the record in this case, the applicable law, and is

 otherwise fully advised.

        On December 2, 2019, the Court entered an Order granting the Defendant’s Motions to

 Dismiss and entered a dismissal with prejudice in this action. See ECF No. [46]. On January 31,

 2019, Defendants filed a verified motion for attorneys’ fees, ECF No. [49] (“Motion”), seeking an

 award of $1,022.50 based on Rule 68, Fed. R. Civ. P., and Fla. Stat. § 768.79. Id. Plaintiff

 responded in opposition, ECF No. [52]. Defendants then requested an extension of time to reply,

 ECF No. [53], which the Court granted, ECF No. [54], but no reply was filed.

        On March 17, 2020, the Court denied the Motion and found that it was “not grounded in

 an objective legal basis and that Defendants’ counsel was aware of the Motion’s deficiencies

 before filing it.” See ECF No. [55] at 8 (the “March 17 Order”). The Court further noted that
Case 0:19-cv-61815-BB Document 58 Entered on FLSD Docket 03/31/2020 Page 2 of 5

                                                                Case No. 19-cv-61815-BLOOM/Valle

 imposing sanctions against Defendants’ counsel may be appropriate, and counsel was ordered to

 show cause why Plaintiff’s attorney’s fees incurred in defending the Defendants’ basesless Motion

 should not be awarded to Plaintiff. Id. at 8-9.

         In the Response, counsel represents that he “acknowledges the basis for the denial of an

 award of fees” and that he “appreciates the Court’s frustration.” See ECF No. [56] at 1. He “submits

 that an unfortunate set of circumstances” resulted in his “failure to withdraw the Motion in a timely

 fashion and prior to” the Court’s March 17 Order. Id. at 1-2. In particular, he claims that (1) the

 Motion was prepared with the assistance of an associate attorney that is no longer with counsel’s

 law firm, id. at 2; (2) counsel’s assistant was ill and out of the office and did not properly calendar

 Defendants’ reply deadline (March 6, 2020), id. at 2, but he nevertheless conducted a preliminary

 review of Plaintiff’s response and retrieved copies of case law cited by Plaintiff so as to have

 “concerns about the Motion,” id. at 2-3; and (3) despite receiving an extension of time to reply (or

 withdraw the Motion), counsel did not timely complete his review of Plaintiff’s response, his

 assistant was still sick and out of the office, his paralegal was ill, and counsel was left “without an

 associate attorney, paralegal, or assistant familiar with this case.” Id. at 3.

         As a preliminary matter, the Court notes that none of these circumstances justify or excuse

 counsel’s actions. First, Counsel cannot plausibly defend his actions in this case on the basis that

 an associate attorney had a role in assisting with the Motion. Counsel is an officer of the Court,

 and in this capacity, he has an independent duty under Rule 11 to ensure that his filings are not

 frivolous and are filed only after a reasonable inquiry was made. That clearly did not occur here.

 Most importantly, the record shows that before the Motion was filed, Plaintiff attempted to confer

 on the Motion and sent an email pointing out deficiencies in the Motion. See ECF No. [52-9].

 Plaintiff also served his response to the Motion the next day and explained that the law did not



                                                    2
Case 0:19-cv-61815-BB Document 58 Entered on FLSD Docket 03/31/2020 Page 3 of 5

                                                               Case No. 19-cv-61815-BLOOM/Valle

 support Defendants’ request for attorney’s fees. See ECF No. [52-10]. However, rather than confer,

 Defendants filed the Motion to their own peril despite ample opportunity to abandon that pursuit.1

        Second, the health status of counsel’s assistant and his co-workers does not exempt counsel

 from timely acting on his “concerns about the Motion,” especially as he had an opportunity to

 conduct an initial review of Plaintiff’s response, including reading and analyzing case law.

 Plaintiff’s response to the Motion was neither complex nor voluminous and it did not require

 significant labor to analyze. Thus, counsel’s supposed dilemma of being left without an associate,

 paralegal, or assistant familiar with the case is unavailing. Nor does his excuse that he supposedly

 had not completed his review of Plaintiff’s response by the reply deadline fare any better. Simply

 put, counsel should have withdrawn his Motion rather than seek an extension of time from the

 Court. At a minimum, he should have filed a reply conceding the Motion’s weaknesses after being

 granted an extension. Instead, he chose not to file anything at all.2 The Court, therefore, is

 unpersuaded by counsel’s representation that it was not until the March 17 Order issued that he

 “realized” that he did not reply to the response. The Court similarly rejects counsel’s

 characterization of his actions as “momentary inattention to the sufficiency” of the Motion.

        Nonetheless, the Court finds that the imposition of sanctions is unnecessary at this point.

 The Court has broad discretion in fashioning an appropriate sanction, and Rule 11 does not require



 1
   The Court acknowledges that the record demonstrates that Plaintiff did not strictly comply with
 Rule 11(c) in seeking sanctions by serving a motion in advance with a 21-day safe harbor.
 However, the record is clear that Plaintiff provided notice to counsel on January 15, 2020 about
 problems with the Motion. ECF No. [52-9]. Additionally, the instant Order to Show Cause was
 brought on the Court’s own initiative in light of the record, regardless of Plaintiff’s request that
 sanctions be imposed.
 2
   The Court notes that the COVID-19 pandemic operated in the background during the relevant
 time period and that counsel had a role in his law firm’s preparations relating to the pandemic.
 Nonetheless, the Court also faces significant difficulties during this time, and it expects all parties
 and their counsel to fulfill their obligations to each other and to the Court.

                                                   3
Case 0:19-cv-61815-BB Document 58 Entered on FLSD Docket 03/31/2020 Page 4 of 5

                                                             Case No. 19-cv-61815-BLOOM/Valle

 that sanctions automatically be imposed even if warranted. Rule 11(c)(4) directs that sanctions

 imposed under Rule 11 “must be limited to what suffices to deter repetition of the conduct or

 comparable conduct by others similarly situated.” Id. The Court finds that this admonishment plus

 counsel’s apology to the Court, Plaintiff, and Plaintiff’s counsel to be sufficient. Although the

 Court finds that Defendants’ counsel was careless and that the Motion was baseless, the Court also

 notes that the record does not demonstrate that the Motion was filed in bad faith, for delay

 purposes, or for other improper reasons. In this respect, the Court is satisfied that the March 17

 Order has had—and will continue to have—a sufficient deterrent effect on counsel to avoid future

 repetitive conduct.

        Counsel correctly states that “this litigation is for all intents and purposes completed, and

 over.” ECF No. [56] at 5. He professes that he takes his responsibility as an officer of the Court

 seriously and appropriately “recognizes that the practice of law before this Honorable Court is a

 privilege, that comes with heavy responsibility[.]” Id. He “assures this Court, and opposing

 counsel, that he will assiduously resolve to abide by and comply with the letter and spirit of the

 Local Rules for the Southern District, and applicable Federal Rules of Civil Procedure, in his

 continued practice before the Court.” Id. at 6. He further correctly explains that the “unpleasant

 experience of explaining this situation, and responding to the Court’s Show Cause Order, has had

 a significant, indeed sufficient, deterrent effect on [him] to ensure the rigorous compliance with

 Local Rule 7, and Federal substantive law[.]” Id. The Court, therefore, accepts counsel’s

 representations and his apology, and it declines to impose sanctions on him.

        Accordingly, it is ORDERED AND ADJUGED that the Order to Show Cause, ECF No.

 [55], is DISCHARGED and this case shall remain CLOSED.




                                                 4
Case 0:19-cv-61815-BB Document 58 Entered on FLSD Docket 03/31/2020 Page 5 of 5

                                                  Case No. 19-cv-61815-BLOOM/Valle

        DONE AND ORDERED in Chambers at Miami, Florida on March 31, 2020.




                                             ___________________________________
                                             BETH BLOOM
                                             UNITED STATES DISTRICT JUDGE
 Copies to:

 Counsel of Record




                                         5
